        Case 3:20-cv-00119-MEM-DB Document 21 Filed 04/20/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL G. BROWN,                          :
                                              CIVIL ACTION NO. 3:20-0119
                         Petitioner       :
                                                   (JUDGE MANNION)
                   v.                     :

U.S. DEPT OF HOMELAND                     :
SECURITY, et al.,
                                          :
                         Respondent

                                      ORDER


         In accordance with this court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

         1. Brown’s petition for a writ of habeas corpus (Doc. 1), pursuant
             to 28 U.S.C. §2241 is DENIED.

         2. Brown’s motion to compel release (Doc. 14) and motion to
             temporary restraining order (Doc. 16) are DENIED.

         3. The Clerk of Court is directed to CLOSE the above captioned
             case.


                                  s/ Malachy E. Mannion
                                  MALACHY E. MANNION
                                  United States District Judge
Dated: April 20, 2020
20-0119-01-Order
